Citation Nr: 0429560	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  02-16 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  The veteran also served in the Texas Army National 
Guard from February 1956 to December 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In June 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is now part of the record. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C. 


REMAND

The record in this case shows that from October 1961 to 
August 1962 the veteran's National Guard was activated.  The 
medical evidence establishes that the veteran has current 
bilateral hearing loss for VA disability purposes.  

The record, however, contains conflicting medical evidence 
regarding whether the veteran's current hearing loss is 
linked to his period of active duty. 

In June 2003, a VA examiner reported that the veteran's 
medical history did not support such a link and found that it 
is less likely than not that the veteran's current hearing 
loss is related to the military.  On the other hand, the 
veteran's private physician found that the veteran's hearing 
loss was very likely secondary to acoustical trauma and noise 
exposure from the time he served in the military.   

Since the VA examination in 2003, the veteran provided 
credible testimony that during his period of active duty in 
the Army he fired thousands of rounds of 90-mm. tank 
ammunition during 10 months of training. 

As the medical evidence is insufficient to decide the claim, 
under the duty to assist, 38 C.F.R. § 3.159(c)(4), further 
evidentiary development is needed.  Accordingly, this case 
hereby is REMANDED for the following action:

1.  At this stage of the appeal, to 
ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. § 5103, the 
veteran is notified that:

a.  If he has evidence to 
substantiate his claim, not already 
of record, that is in the custody of 
VA, he should identify the facility 
so that the RO can obtain the 
records. 

b.  If he has evidence to 
substantiate his claim, not already 
of record, such as records of 
private medical care, he should 
submit the records himself or with 
his authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf. 

c.  Ask the veteran to provide any 
evidence in his possession that 
pertains to the claim. 

2.   Schedule the veteran for a VA 
examination by an examiner who has not 
previously examined the veteran to 
determine whether the current hearing 
loss is related to service.  The 
veteran's file must be made available for 
review by the examiner.  The examiner is 
asked to express an opinion as to whether 
it is at least as likely as not the 
current hearing loss is related to the 
significant noise exposure the veteran 
experienced in service, that is, the 
firing of thousands of tank rounds over a 
10 month period, even though hearing loss 
was not shown during service and was 
first shown after service. 

3.  After the above development, 
adjudicated the claim, considering 
38 C.F.R. § 3.303(d).  If the benefit is 
denied, furnish the veteran a 
Supplemental Statement of the Case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




